ACCEPTED
                                                                                                                                05-14-01464-CV
                                                                                                                      FIFTH COURT OF APPEALS
                                                                                                                               DALLAS, TEXAS
                                                                                                                            1/7/2015 1:48:54 PM
                                                                                                                                     LISA MATZ
                                                                                                                                         CLERK
                                                    Attorneys and Counselors
                                         Thompson, Coe, Cousins & Irons, L.L.P.

Michael A. Yanof                                                                                        FILED IN        Austin
Direct Dial: (214) 871-8270                                                                      5th COURT OF APPEALS   Dallas
myanof@thompsoncoe.com                                                                               DALLAS, TEXAS Houston
                                                                                                                   Los Angeles
                                                                                                 1/7/2015 1:48:54 PMSaint Paul
                                                                                                       LISA MATZ
                                                       January 7, 2015                                   Clerk




    Lisa Matz                                                                                     Via E-Filing
    Clerk of Court
    Fifth Court of Appeals
    600 Commerce St., Suite 200
    Dallas, TX 75202-4658


              Re:      No. 05-14-01464-CV; Sheri Durham and Denise Jenkins, as Administrator of the
                       Estate of Jessica Haley Durham v. Children’s Medical Center of Dallas, Amy
                       Holland, CPNP, David W. Kines, FNP, Lawson Copley, M.D., J. Patrick Hieber,
                       M.D. and Timothy J. Rupp, M.D.

    Dear Ms. Matz:

           The Clerk’s Record and Supplemental Clerk’s Record are now on file with the Court.
    Would you please provide a CD to me as one of the attorneys representing Appellee Amy
    Holland, CPNP.

              I appreciate your assistance, and please do not hesitate to contact me with any questions.


                                                            Very truly yours,

                                                            /s/ Michael A. Yanof

                                                            Michael A. Yanof


    cc:       Kenneth Chaiken
              Chaiken & Chaiken, P.C.
              Legacy Town Center III
              5801 Tennyson Parkway, Suite 440
              Plano, Texas 75024
              kchaiken@chaikenlaw.com
              Counsel for Appellants

Plaza of the Americas | 700 N. Pearl Street, Twenty-Fifth Floor | Dallas, Texas 75201-2832 | (214) 871-8200 | Fax: (214) 871-8209
January 7, 2015
Page 2




            Michelle E. Robberson
            John A. Scully
            Cory Sutker
            Cooper & Scully, P.C.
            900 Jackson St., Suite 100
            Dallas, Texas 75202
            michelle.robberson@cooperscully.com
            john.scully@cooperscully.com
            cory.sutker@cooperscully.com
            Counsel for Appellee Children’s Medical Center

            David M. Walsh IV
            Jeffrey Kershaw
            Chamblee, Ryan, Kershaw & Anderson, P.C.
            2777 Stemmons Freeway, Suite 1157
            Dallas, Texas 75207
            dmwalsh@chambleeryan.com
            jmkershaw@chambleeryan.com
            Counsel for Appellee Timothy J. Rupp, M.D.

            Stan Thiebaud
            Stinnett Thiebaud & Remington
            1445 Ross Avenue, Suite 4800
            Dallas, Texas 75202-2701
            sthiebaud@strlaw.net
            Counsel for Appellee J. Patrick Hieber, M.D.

            Ronald W. Johnson
            Touchstone Bernays
            4040 Renaissance Tower
            1201 Elm Street
            Dallas, Texas 75270-2196
            Ron.johnson@tbjbs.com
            Counsel for Appellee David W. Kines, FNP

            C. Timothy Reynolds
            Steed Dunnill Reynolds Murphy Lamberth, LLP
            1010 W. Ralph Hall Pkwy., 2nd Floor
            Rockwall, TX 75032
            timreynolds@steedlawfirm.com
            Counsel for Appellee Lawson Copley, M.D.




2132888v1
00093.198